          Case 9:19-cv-00151-KLD Document 18 Filed 05/11/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


Julie. G.S.,                                        CV 19-151-M-KLD

                     Plaintiff,                         JUDGMENT

  vs.

ANDREW SAUL, Commissioner of
Social Security,


                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
 REVERSED and this matter is REMANDED pursuant to sentence four of 42
 U.S.C. § 405(g) for further proceedings consistent with this opinion..

        Dated this 11th day of May, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Nicole Stephens
                                  Nicole Stephens, Deputy Clerk
